  Case 2:19-cr-00199-BRM Document 86 Filed 03/26/21 Page 1 of 1 PageID: 382

                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

UNITED STATES                  *
                               *
   v.                          *      CRIM. NO. 19-199 (BRM)
                               *
SHARIF CLARKE                  *
                               *
                             *****
 ORDER REGARDING USE OF VIDEO CONFERENCING/TELECONFERENCING


        In accordance with Standing Order 2020-06, this Court finds:

  ✔      That the Defendant (or the Juvenile) has consented to the use of video

teleconferencing/teleconferencing to conduct the proceeding(s) held today, after consultation

with counsel; and

  ✔      That the proceeding(s) to be held today cannot be further delayed without serious harm

to the interests of justice, for the following specific reasons:

        See attached Statement of Reasons



Accordingly, the proceeding(s) held on this date may be conducted by:

          Video Teleconferencing

          Teleconferencing, because video teleconferencing is not reasonably available for the

following reason:

                  The Defendant (or the Juvenile) is detained at a facility lacking video

        teleconferencing capability.

                  Other:




Date:     March 26, 2021
                                                                   Honorable Brian Martinotti
                                                                   United States District Judge
